Citation Nr: 0701566	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for scars of the left 
hand and elbow, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for scars of the left 
buttock and leg, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for scars of the right 
buttock and leg, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for scars on the back 
of the ears, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for scars of the 
abdomen, currently rated as 10 percent disabling.

7.  Entitlement to a compensable rating for donor sites of 
the abdomen, left thigh, and buttocks.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1947 to January 1950, and from October 1950 to 
February 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
a more recent April 2006 decision, the RO increased the 
initial rating for the veteran's PTSD from 10 to 30 percent, 
effective retroactively from the date of his award of service 
connection.  He has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claims for increased ratings for 
scars of the left hand and elbow, the left buttock and leg, 
right buttock and leg, abdomen, and donor sites, these claims 
are being REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is 
required on his part concerning these claims.  The Board, 
however, will adjudicate the remaining claims for increased 
ratings for PTSD and scars on the back of his ears.




FINDINGS OF FACT

1.  The veteran's PTSD is manifested by intrusive thoughts, 
nightmares, difficulties sleeping, depression, anxiety, and 
difficulties with interpersonal relationships; at the very 
worst since his award of service connection, he has had a 
Global Assessment of Functioning (GAF) score of 55 - which, 
overall, indicates he currently has moderate social and 
occupational impairment.

2.  The veteran's PTSD does not, however, cause reduced 
reliability and productivity due to such symptoms as:  
flattened affect; panic attacks; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired speech; impaired judgment; impaired abstract 
thinking; difficulty in establishing and maintain effective 
work and social relationships.  

3.  The veteran does not have any evidence of scarring on the 
back of his ears.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2006).

2.  The criteria are not met for a rating higher than 10 
percent for scars on the back of the veteran's ears.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.118, DCs 7800-7805.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran VCAA notice letters in February 2004 
and May 2005.  The February 2004 letter addressed his claims 
for increased ratings for scars, and the May 2005 letter 
addressed his claim for a higher initial rating for PTSD.  
These letters provided him with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letters were issued, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The VCAA letters also specifically requested 
that he submit any evidence in his possession pertaining to 
these claims.  Thus, the content of these letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations where VA has 
granted service connection for a disability, but the veteran 
disagrees with the initial rating assigned.  Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The Court 
found that the notice requirements are also applicable to the 
initial disability rating assigned.  Id.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  So 
Dingess is directly applicable to the veteran's claim for a 
higher initial rating for PTSD.  Furthermore, these same 
notice requirements are also equally applicable to situations 
where service connection has already been established for a 
disability and a veteran files a claim for an increased 
rating.  So Dingess is also applicable to his claims for 
increased ratings for scars.

In the February 2004 and May 2005 VCAA letters, the RO 
provided the veteran with notice of the evidence needed to 
support his claims for increased ratings that was not on 
record at the time the letters were issued (including 
examples of the types of medical and lay evidence that could 
be provided), the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  The 
April 2006 supplemental statement of the case (SSOC) notified 
him that schedular or extraschedular disability ratings would 
be determined by applying relevant diagnostic codes in the 
rating schedule and how an effective date would be assigned.  
Information pertaining specifically to his disability ratings 
and the diagnostic codes was also provided to him in the 
March 2005 statement of the case (SOC).  So the February 2004 
and May 2005 letters, along with the March 2005 SOC and April 
2006 SSOC satisfied the VCAA notice requirements as expressed 
by the Court in Dingess.  See Dingess, 19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  This also applies to the notification provisions 
outlined in Dingess.  Dingess, 19 Vet. App. at 489.  Here, 
the VCAA notice regarding the veteran's claims for increased 
ratings for scars was provided in February 2004, so prior to 
the RO's initial decision in June 2004.  Therefore, this was 
in accordance with the preferred sequence of events (VCAA 
letter before initial adjudication) specified in Pelegrini II 
and Mayfield.

The VCAA notice concerning the veteran's claim for a higher 
initial rating for PTSD was sent in May 2005 - after the RO's 
initial adjudication of this issue in June 2004.  But in 
cases such as this, where a veteran appeals the initial 
rating assigned for his disability, just after establishing 
service connection for it 
(i.e. a "downstream issue"), it is impossible for VA to 
comply with the timing requirements specified in Pelegrini 
II.  To do so would require VA to anticipate the issues the 
veteran will appeal, if any.  In situations such as this, the 
Court has clarified that where the VCAA notice was not issued 
until after the initial adjudication in question, VA does not 
have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).   

Here, the May 2005 VCAA notice provided the veteran with 
ample opportunity to respond before the April 2006 SSOC, 
wherein the RO readjudicated the claim for an increased 
initial rating for PTSD based on the additional evidence that 
had been obtained since the initial rating decision in 
question, and SOC.  He did not respond to the May 2005 letter 
and has not otherwise indicated he has any additional 
information or evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini II, 18 Vet. App. at 122-24, and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in February 2004 and January 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And although offered, 
he declined his opportunity for a hearing to provide oral 
testimony in support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Disability Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This case applies to the claims concerning the veteran's 
scars because he appealed established, existing ratings for 
these conditions.  He also appealed the initial rating 
assigned for his PTSD - just after establishing his 
entitlement to service connection for it.  So with regard to 
this particular claim, the Board must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his grant when this condition may 
have been more severe than at others.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Entitlement to an Initial Rating Greater than 30 Percent for 
PTSD

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
He has been assigned a 30 percent rating.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In order to receive a higher 50 percent disability rating, 
the evidence must indicate the veteran's symptoms result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

An April 2004 VAOPT record indicates the veteran complained 
of intrusive thoughts relating to an incident that occurred 
during his military service.  In March 1951, a gasoline tank 
exploded causing second and third degree burns over 70 
percent of his body.  He underwent eight skin graft 
operations.  The April 2004 attending psychiatrist diagnosed 
him with PTSD and service connection was granted for this 
disorder in the June 2004 rating decision. 

During the April 2004 examination, the veteran was alert with 
an euthymic mood and appropriate affect.  He spoke in a 
relevant and coherent manner and was oriented to place, 
person and time.  There was no overt memory impairment.  
Insight was good and judgment was not impaired.  He was 
assigned a GAF score of 62.  

After the veteran's initial diagnosis of PTSD in April 2004, 
VAOPT records indicate he was next seen in September 2005.  
He said he was living in his daughter's house and taking care 
of his wife who was ill.  He had been diagnosed with prostate 
cancer.  He worked for the U.S. Postal Service for 26 years 
until he retired.  He said he was less active and had had 
more thoughts of the gasoline tank explosion after he 
retired.  He was alert, awake and oriented to all three 
spheres.  His mood was depressed, and his affect was labile.  
He spoke in a relevant and coherent manner.  There were no 
overt signs of memory impairment, and no reports of 
hallucinations, delusions, or suicidal or homicidal ideation.  
His insight was good.  His GAF at the time of the evaluation 
was 60, and it was noted that his highest GAF in the past 
year was 80.  

An October 2005 VAOPT record notes the veteran still seemed 
depressed.  Otherwise no specific psychological problems were 
noted and he did not report any other difficulties.  He was 
diagnosed with depressive disorder, not otherwise specified 
(NOS) in addition to PTSD.  He was given temazepam to help 
him sleep.  In November 2005, he said he was feeling better.  
The assessment was depressive disorder, NOS, with a note to 
rule out PTSD.  In December 2005, he complained that he 
believed his wife had been unfaithful.  His mood was mildly 
dysthymic, but his affect was appropriate.  His speech was 
fluid, nonpressured, and mildly tangential.  He denied any 
suicidal or homicidal ideation, and there was no evidence of 
a thought disorder or memory deficit.  In January 2006, he 
was evaluated for depressed mood secondary to marital 
problems and medical issues.  He complained primarily of his 
wife's suspected infidelities, but felt he could not leave 
her because of her medical condition.  He was angry and 
frustrated and felt he had wasted his life.  He made no 
mention of the gasoline explosion during service or any 
intrusive thoughts or nightmares pertaining to his in-service 
stressor.  His overall GAF score was 55.  Later that month, 
his wife attended counseling with him and they discussed 
their marital difficulties.  

Also in January 2006, the veteran underwent a VA examination 
for PTSD.  He complained of nightmares, hypervigilance, easy 
startle reflex, depression, decreased interest, poor energy 
and concentration.  His symptoms were moderate in nature.  He 
reported he had worked at the U.S. Postal Service and was 
able to do that job well.  He had been married for 49 years, 
had 2 children and 5 grandchildren.  He said he was close to 
his family, but did not have many friends living close to 
him.  On mental status examination, he was cooperative.  His 
mood was depressed and affect blunted.  His speech was normal 
and there were no perceptual problems.  His thought process 
was tangential and circumstantial.  There was no suicidal or 
homicidal ideation.  He was oriented to person, place and 
time.  His insight and judgment were fair.  Impulse control 
was also fair.  He spent most of his time at home taking care 
of his wife.  He was assigned a GAF score of 55.

VAOPT records indicate the veteran and his wife attended 
several joint counseling sessions together in February and 
March 2006 to deal with their marital problems.  In March and 
April 2006, the veteran was seen alone and complained he 
continued to have doubts about his wife's fidelity.  His mood 
was mildly dysthymic.  He said he continued to have 
nightmares concerning the gasoline explosion during service, 
but most of his complaints were concerning his relationship 
with his wife and their health issues.   

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF of 51 to 60, 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70, in comparison, is indicative of only 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score of 71 to 
80 is indicative of symptoms, which if present, are transient 
or expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school 
work).  Since the award of service connection for PTSD, the 
veteran's GAF scores have ranged from 55 to 80 - indicating 
transient to moderate symptoms.
  
The medical evidence indicates the veteran has also been 
diagnosed with depressive disorder, NOS, secondary to his 
marital and health problems.  This psychiatric disorder is 
nonservice-connected.  To a certain degree, the symptoms of 
depressive disorder overlap with PTSD - in particular, 
depression, anxiety, and lability.  When, as here, it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

The medical evidence indicates that prior to January 2006, 
the veteran did not exhibit any of the symptoms commensurate 
with a higher 50 percent rating.  Although mildly depressed, 
his affect and speech were normal.  He had some difficulty 
sleeping and was prescribed temazepam, but did not exhibit 
signs of chronic sleep or memory impairment.  His judgment 
and insight were also fair.  In January 2006, he began 
exhibiting additional symptoms.  For example, his affect was 
blunted, and his thought process was tangential and 
circumstantial.  These symptoms arose about the same time he 
began suspecting that his wife had been unfaithful.  His GAF 
score, at the very worst, was 55 - indicating only moderate 
symptoms.  The evidence indicates he was able to work 
effectively at the U.S. Postal Service for 26 years before 
retiring.  He also has said he is close with his family, 
although he does not have many friends in the area.  Overall, 
this is more indicative of a 30 percent rating, an occasional 
decrease in efficiency and intermittent periods of inability 
to perform certain tasks.  And this has been true since the 
effective date of his award, so he is not entitled to a 
"staged" rating, either, because his PTSD has been, at 
most, 30-percent disabling for the entire period retroactive 
to the effective date of his award.  See Fenderson, 12 Vet. 
App. 
at 125-26.  

For these reasons, the claim for an initial rating higher 
than 30 percent for PTSD must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Entitlement to a Rating Greater than 10 Percent
for Scars on the Back of the Ears

The scars on the back of the veteran's ears are evaluated 
using the criteria for rating skin disorders, and in 
particular, disfigurement of the head, face, or neck.  
See 38 C.F.R. § 4.118, DC 7800.  The report of the February 
2004 VA examination for scars indicates, however, there were 
no scars on the ears and the examiner noted these were 
probably second degree burns.  Presumably they faded over 
time since the last VA examination in 1968.  So there is no 
need to discuss the rating criteria further because there is 
no evidence of a current disability.  In the absence of 
proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

For these reasons and bases, the claim for a rating greater 
than 10 percent for scars on the back of the ears must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; 
Alemany, 9 Vet. App. at 519.


Extraschedular Consideration

The veteran has not shown that his service-connected PTSD or 
scars have caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular ratings.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  The veteran also has 
not shown that his PTSD and scars have necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claims for increased ratings for PTSD and scars on the 
back of the ears are denied.


REMAND

The veteran's scars on his left hand and elbow, abdomen, 
buttocks and legs, including the donor sites from the skin 
grafts, are evaluated using the rating criteria for skin 
disorders.  See 38 C.F.R. § 4.118, DCs 7801-7805.  The scars 
on the his left hand and elbow, right buttock and leg, left 
buttock and leg, and abdomen, are each rated as 10 percent 
disabling.  In order to warrant a rating higher than 10 
percent, the scars must be deep or cause limited motion with 
an area exceeding 12 square inches (77 square centimeters).  
See 38 C.F.R. § 4. 118, DC 7801.  A deep scar is one 
associated with underlying soft tissue damage.  Id., note 2.  
If the scar is considered superficial (i.e. not associated 
with underlying soft tissue damage), a rating higher than 10 
percent might be warranted depending on the limitation of the 
affected part.  See 38 C.F.R. § 4.118, DC 7805.  

The report of the February 2004 VA examination is unclear as 
to whether the scars are deep or cause limited motion or 
other functional limitation in the affected parts.  Although 
the examiner indicated the scars on the veteran's legs did 
not involve soft tissue damage, he also indicated they were 
adherent - so it is not clear whether there was any limited 
motion in his legs due to these scars.  Furthermore, the 
examiner did not comment on whether his other scars, 
including the scars from the donor sites, on his left hand 
and elbow, abdomen, and buttocks, were deep, superficial, 
adherent, or caused limited motion or other functional 
impairment.  The examiner also noted that he had old burn 
scars on 2/3 of the circumference of his legs from his knees 
to his ankles.  The doctor did not give an estimate of the 
size of the area affected, nor whether these scars were deep, 
superficial, adherent, caused limitation of motion or other 
functional impairment.  So another VA examination is required 
so that all of the pertinent criteria can be addressed.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the claims for increased ratings for scars of 
the left hand and elbow, left buttock and leg, right buttock 
and leg, abdomen, and donor sites, are REMANDED for the 
following action:

1.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected scars of 
the left hand and elbow, buttocks, legs, 
and abdomen, including those scars created 
by donor sites.  All clinical findings 
should be reported in detail, and all 
tests and studies deemed necessary by the 
examiner should be performed.

The examiner should be provided a copy of 
the applicable rating criteria for 
evaluating scars (other than involving 
areas of the head, face or neck), found at 
38 C.F.R. 
§ 4.118, DCs 7801 to 7805, in order to 
ensure that his/her findings are pertinent 
to the applicable rating criteria.  The 
physician is requested to comment on all 
signs and symptoms that are attributable 
to the veteran's service-connected scars, 
including but not limited to the size of 
the specific scar or the size of the area 
affected (in square inches or 
centimeters).  The examiner must also note 
whether the scars are deep (i.e. 
associated with soft tissue damage) or 
superficial (i.e. not associated with soft 
tissue damage); and whether there is any 
tenderness on examination.

In addition, the examiner must indicate 
whether the scars cause limitation of 
motion; and, if so, the examiner must 
perform range of motion studies (measured 
in degrees, with normal range of motion 
specified too) of the affected part.  

To facilitate responding to these 
questions posed, the claims file and a 
complete copy of this remand must be made 
available for the examiner's review of the 
veteran's pertinent medical history.

The examination report should be 
completely legible. If an examination form 
is used to guide the examination, the 
submitted examination report must include 
the questions to which answers are 
provided.

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  Then readjudicate the claims for 
increased ratings for scars of the left 
hand and elbow, left buttock and leg, 
right buttock and leg, abdomen, and donor 
sites in light of any additional evidence 
obtained.  If they are not granted to the 
veteran's satisfaction, send him a SSOC 
and give him time to respond before 
returning the case to the Board for 
further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


